       Case 4:20-cv-00083-BRW Document 18 Filed 06/22/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RODERICK WILLIAMS                                                              PETITIONER
ADC #111674

                             CASE NO. 4:20-CV-83-BRW-BD

WENDY KELLEY, Secretary,
Arkansas Department of Correction                                             RESPONDENT


                                       JUDGMENT

      Consistent with the Order entered today, Roderick Williams’s petition for writ of habeas

corpus (Doc. No. 1) is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 22nd day of June, 2020.


                                               Billy Roy Wilson_________________
                                               UNITED STATES DISTRICT JUDGE
